Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 9/27/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no references for consideration were listed on the information disclosure statement form.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Applicant’s election without traverse of the species shown in FIG. 7 in the reply filed on 2/15/2021 is acknowledged.

The drawings are objected to because:
FIG. 4 should be amended to show the spout 30 as being inserted into a top opening 26 as disclosed on line 27 of page 4 of the specification;
The lead line for reference number 26 should be re-drawn to point out an opening into which the spout 30 is inserted into in FIG. 4;
The lead line and reference number 52 for the top cap mentioned on line 18 of page 6 is missing from FIG. 5;
The lead line and reference number 60 for the bottom of the top cap 52 mentioned on line 18 of page 6 of the specification is missing from FIG. 5;

Reference number “8” pointing to the spout should be changed to --30-- in FIG. 7A;
A lead line and reference number 56 for the top end of top end cap 52 mentioned on line 22 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 60 for the bottom end of top end cap 52 mentioned on line 22 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 26 for the top opening of the flexible plug mentioned o line 5 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 24 for the bottom opening of the flexible plug mentioned on line 5 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 8 for the elongated hollow housing mentioned on line 33 of page 6 of the specification must be added to FIG. 7A;
A lead line and reference number 72 for the charcoal mentioned on line 17 of page 7 as well as a drawing symbol for the charcoal in the same manner as 
FIG. 4 must be added to FIG. 7A;
	A lead line and reference number 48 for the bottom end opening of the vacuum release tube 40 mentioned on line 12 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 50 for the middle portion of the vacuum release tube 40 mentioned on line 12 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 54 for the bottom cap mentioned on line 26 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 64 for the top end of the bottom cap 54 mentioned on line 27 of page 7 of the specification must be added to FIG. 7A;
A lead line and reference number 68 for the bottom end of the bottom cap 54 mentioned on line 29 of page 7 of the specification must be added to FIG. 7A;

The lead line including an arrow and reference number 6 pointing out the bottom end of pouring spout must be added to FIG. 7A in the same manner as in FIG. 1;
A lead line with an arrow including the reference number 10 pointing out the top end of the elongated housing portion 8 mentioned on line 33 of page 6 of the specification must added to FIG. 7A in the same manner as in FIG. 1;
A lead line and reference number 74 for the lips mentioned on line 10 of page 8 of the specification must be added to FIGS. 7C, 7G and 7H;
Reference number “6” must be changed to --54-- to correctly point out the bottom end cap in FIG. 7G;
Reference number “66” must be changed to –54-- to correctly point out the bottom end cap in FIG. 7H;
A lead line and reference number 66 for the mesh screen mentioned on lines 29-30 of page 7 of the specification must be added to FIG. 7H;
A lead line and reference number 54 for the bottom end cap must be added to FIG. 7J;
FIG. 7C must include a lead line and reference number 62 for the opening in the top cap mentioned on line 25 of page 7 of the specification;
The lead line including reference number 12 pointing to the top end cap 52 must be deleted from FIG. 7A;
A lead line and reference number 12 for pointing out the bottom end elongated housing portion 8 must be added to FIG. 7A in the same manner as in FIG. 1.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The limitation of the spout having a base having a vacuum release opening extending there through as recited on lines 17-18 of claim 1 is not shown in FIG. 7;
The limitation of the vacuum release tube extending on the outside surface of the elongated hollow housing as recited on lines 20-22 of claim 1 is not shown in FIG. 7.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

The disclosure is objected to because of the following informalities:
On line 25 of page 5 of the specification, --housing—should be inserted before “portion”; 
On line 17 of page 6 of the specification “the spout 30 and the” should be deleted;
On line 22 of page 6 of the specification, “64” should be changed to --68-- and “68” should be changed to --64--;
On line 29 of page 7 of the specification, “below” should be changed to --above--;
On line 4 of page 7 of the specification, “7C” must be changed to --7D--;
On line 23 of page 8 of the specification, “6” must be changed to –54--;
On line 31 of page 7 of the specification, “7I” must be changed to –7A--;
On line 23 of page 8 of the specification, “7G” (second occurrence) must be changed to --7H--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is replete with errors involving issues under 35 U.S.C. 112(b), for
example:
on lines 13-14, “said top open removable cap” lacks antecedent basis;
on line 31, it is unclear as to how a single mesh screen can surmount two ends of the
 cartridge;
on line 31, it is unclear as to how the mesh screen recited on line 31 relates to the mesh 
screen recited on line 8 of the claim.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as indicated below.

1. (Proposed Amended) A filtration pouring spout for bottled liquids, said pouring spout comprising:
A.    an elongated hollow housing, said elongated hollow housing having a top end and a bottom end, each said end being open;
B.    said elongated hollow housing having an open removable top end cap on said top end thereof, said top end cap having contained therein a mesh screen, there being retainer lips mounted on an interior surface of said top end cap, said top end including a vacuum release opening extending there through, an open removable bottom end cap on said bottom end thereof, said removable bottom end cap having contained therein a mesh screen, there being an interior surface of said removable bottom end cap, said bottom end cap including a vacuum release opening extending there through;
C.    a flexible plug having a top surface and a top opening extending through the top surface and a bottom opening in a bottom thereof, extending through said top opening and said bottom opening of the flexible plug such that said top end extends above said top surface of the flexible plug;
D.    a spout having a base mounted to a top end of said top end cap, angle from 
E.    a vacuum release tube, said vacuum release tube mounted in said vacuum release opening of said top end cap such that a predetermined length of said vacuum release tube extends above a top end of said top end cap and is bent a predetermined angle from vertical, and extends in a horizontal direction 180° from a horizontal direction of said bend in said spout;
F.    said vacuum release tube extending inside surface of said elongated hollow housing from the vacuum release opening in said top end cap to the vacuum release opening in said bottom end cap;
G.    a filter media filled cartridge fitted to the inside of said elongated hollow housing an upper end received by said top end cap and a lower end received by said bottom end cap.

	2-3. (proposed to be canceled).


a hollow a filter media filled cartridge fitted to the inside of the elongated hollow housing having an upper end received by the top end cap and a lower end received by the bottom end cap.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al (US 3,385,446) discloses a liquid filtering device for filtering alcoholic beverages or water. Price (US 1,428,297) discloses a pouring device for bottles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773